
	
		II
		111th CONGRESS
		1st Session
		S. 1795
		IN THE SENATE OF THE UNITED STATES
		
			October 15, 2009
			Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 49, United States Code, to permit certain
		  revenues of private providers of public transportation by vanpool received from
		  providing public transportation to be used for the purpose of acquiring rolling
		  stock, and to permit certain expenditures of private vanpool contractors to be
		  credited toward the local matching share of the costs of public transportation
		  projects.
	
	
		1.Short titleThis Act may be cited as the
			 Private Investment in Commuter
			 Vanpooling Act of 2009.
		2.Government’s share of
			 costs for public transportation projectsSection 5323(i) of title 49, United States
			 Code, is amended by adding at the end the following:
			
				(3)Costs incurred
				by private providers of public transportation by vanpool
					(A)Local matching
				shareThe local matching
				share provided by a recipient of assistance for a capital project under this
				chapter may include any amounts expended by a private provider of public
				transportation by vanpool for the acquisition of rolling stock to be used by
				such private provider in the recipient’s service area, excluding any amounts
				the provider may have received in Federal, State, or local government
				assistance for such acquisition.
					(B)Use of
				revenuesA private provider
				of public transportation by vanpool may use revenues it receives in the
				provision of public transportation service in the service area of a recipient
				of assistance under this chapter that are in excess of the private provider’s
				operating costs for the purpose of acquiring rolling stock, if the private
				provider enters into a legally binding agreement with the recipient that
				requires the private provider to use the rolling stock in the recipient’s
				service area.
					(C)DefinitionsIn
				this paragraph, the following definitions apply:
						(i)Private provider
				of public transportation by vanpoolThe term private provider of public
				transportation by vanpool means a private entity providing vanpool
				services in the service area of a recipient of assistance under this chapter
				using a commuter highway vehicle or vanpool vehicle.
						(ii)Commuter highway
				vehicle; vanpool vehicleThe term commuter highway
				vehicle or vanpool vehicle means any vehicle—
							(I)the seating capacity of which is at least 6
				adults (not including the driver); and
							(II)at least 80
				percent of the mileage use of which can be reasonably expected to be for the
				purposes of transporting commuters in connection with travel between their
				residences and their place of
				employment.
							.
		
